Title: From Benjamin Franklin to ——— Ridou, 18 March 1779
From: Franklin, Benjamin
To: Ridou, ——


Sir,
Passy Mar. 18 1779
I should be very happy in being possessed of a Remedy for that terrible Distemper a Dropsy; for I would communicate it immediately to all the world. But I have not, nor ever had, or pretended to have any such Knowledge. A Report of the kind has, I know not by what means, been inserted in the News Papers; but it was totally without Foundation. I regret therefore that I cannot enable you to afford that Relief to your Friend which your tender Regard for him prompts you to wish; and am with esteem for your Humanity
Sir y. m. ob. & h S.
BF.
M. Ridou
